



COURT OF APPEAL FOR ONTARIO

CITATION:
Warren
    Woods Land Corporation v. 1636891 Ontario Inc., 2012 ONCA 34

DATE: 20120118

DOCKET: M40854 (C54786)

Weiler (In Chambers)

BETWEEN

Warren
    Woods Land Corporation, 617567 N.B. Inc.,

1340258
    Ontario Inc. and 797045 Ontario Limited

Applicant

(Respondents in Appeal/Responding
    Parties)

and

1636891 Ontario Inc.

Respondent

Appellant/Moving Party)

Christopher A.L. Caruana, for the moving party

Barbara Frederikse, for the responding parties

Heard: January 13, 2012

On appeal from the order of Justice Barry H. Matheson of
    the Superior Court of Justice, dated December 5, 2011, with reasons reported at
    2011 ONSC 7177, and on a motion for a stay pending appeal.

COSTS ENDORSEMENT

[1]

The motion for a stay was disposed of by written reasons dated January
    6, 2012. Oral submissions were made today by teleconference.

[2]

Costs of the motion are to the responding parties and are fixed in the
    amount of $4,625.00, inclusive of disbursements and all applicable taxes.

Karen M. Weiler J.A.


